_,
.
                                      .
             Case 1:13-cr-00040-LTS Document 118 Filed 10/29/20 Page 1 of 3




     UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
     ------------------------------x

     UNITED STATES OF AMERICA
                                               SEALED SUPERSEDING
                   -   V.   -
                                               INFORMATION

     JORGE ARIAS,                              Sl 13 Cr. 040
       a / k/a "Boyuco,"

                       Defendant.



     ---------------- - -------------x


                                     COUNT ONE

                The United States Attorney charges:

                On or about May 10, 2003, in the Southern District of

     New York, JORGE ARIAS, a/k/a "Boyuco," the defendant, and others

     known and unknown, willfully and knowingly, during and in

     relation to a crime of violence for which he may be prosecuted

     in a court of the United States, namely, a conspiracy to commit

     robbery, as that term is defined in Title 18, United States

     Code, Section 195l(b), that would hav e obstructed, delay ed, and

     affected commerce and the movement of articles and commodities

     in commerce, as that term is defined in Title 18, United States

     Code, Section 1951(b) (3), did use, carry, and possess a firearm,

     and did aid and abet the use, carry ing and possession of a

     firearm, and in the course of thereof did cause the death of a
                    Case 1:13-cr-00040-LTS Document 118 Filed 10/29/20 Page 2 of 3
._   -,._•




             person through the use of a firearm, which killing is murder as

             defined in Title 18, United States Code, Section llll(a), to

             wit, ARIAS caused the death of Souleyrnane Kane by discharging,

             and aiding and abetting the discharge of, a firearm at Kane, in

             the vicinity of 556 West 160th Street, New York, New York.

                   (Title 18, United States Code, Sections 924(j) and 2.)




                                                             PREET BHARARA ~
                                                             United States M torney




                                                 2
Case 1:13-cr-00040-LTS Document 118 Filed 10/29/20 Page 3 of 3




             UNITED STATES DISTRICT COURT
            SOUTHERN DISTRICT OF NEW YORK




               UNITED STATES OF AMERICA


                            -   V •    -




                      JORGE ARIAS,
                     a/k/a "Boyuco,"

                        Defendant.




            SEALED SUPERSEDING INFORMATION


                      S1 13 Cr. 040


               (18 U.S.C.       §§    924(j) and 2)




                      PREET BHARARA
                United States Attorney .
